Citation Nr: 1710169	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-22 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include obstructive sleep apnea (OSA) and small airways dysfunction/reactive airways disease, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

2.  Entitlement to service connection for diabetes mellitus, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to March 1993, to include service in Southwest Asia.

This case is before the Board of Veterans' Appeals (Board) on appeal from June 2008 and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The claims were previously remanded by the Board in July 2014 and August 2016.  

The Veteran was scheduled for a Board hearing in May 2013, but he did not report and subsequently requested that the hearing be withdrawn.  See 38 C.F.R. § 20.704(d) (2016).


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran has a respiratory disorder, to include obstructive sleep apnea and small airways dysfunction/reactive airways disease, related to active service or due to an undiagnosed illness or a medically unexplained multi-symptom illness.

2.  The preponderance of the evidence weights against a finding that the Veteran's diabetes mellitus began in active service or is otherwise etiologically related to active service, to include environmental hazards in the Southwest Asia theater of operations, or manifested within one year of service discharge.


CONCLUSIONS OF LAW

1.  The criteria for service connection for respiratory disability, to include obstructive sleep apnea and small airways dysfunction/reactive airways disease, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

2.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303,3.307,  3.309, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify in this case was satisfied by March 2003 and August 2009 letters.  

The evidence includes the Veteran's service treatment records, service personnel records, post-service private and VA medical records, and lay evidence.  

The Veteran was afforded a VA examination in July 2011 and additional medical opinions were provided in October 2016 in response to his claims.  The examination report and medical opinions include a review of the Veteran's relevant medical history and lay testimony with a completed physical examination and other appropriate testing.  In addition, the VA examiners provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also notes that actions requested in the prior remands have been undertaken, as the claims were readjudicated by the agency of original jurisdiction (AOJ) and adequate VA medical opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file. Although the Board is obligated to provide sufficient reasons and bases in support of a decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II. Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, to include diabetes mellitus, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a) (3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service connections elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and medical nexus of a relationship between the condition in service and the present condition is required.  In this case, diabetes mellitus was not manifested within a year of service discharge, as further discussed below.  

Additionally, service connection may be granted to a Persian Gulf veteran who exhibits objective indications of a chronic disability resulting from undiagnosed illness or a medically unexplained chronic multisymptom illness that became manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i)-(ii).  The Veteran's personnel records confirm that he served in Southwest Asia from December 1990 to May 1991.  

A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2).

For purposes of 38 C.F.R. § 3.317, objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  In addition, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4).  

A chronic disability does not meet the statutory requirements of 38 C.F.R. § 3.317 if there is affirmative evidence that the disability was not incurred during active military service in the Southwest Asia theater of operations; or if there is affirmative evidence that the disability was caused by a supervening condition or event or was due to the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7)(i)-(iii).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.A. Respiratory disability

The Veteran asserts that difficulty breathing is a symptom of a chronic respiratory disorder due to an undiagnosed illness or manifestation of a medically unexplained chronic multisymptom illness.  Further, the Veteran contends that his diagnosed conditions of obstructive sleep apnea (OSA) and small airways dysfunction/reactive airways disease are related to in-service exposure to environmental hazards in the Persian Gulf.  The Board notes the Veteran has also contended that OSA is secondary to hypertension; however, hypertension is not a service-connected disability.

The Board has considered the provisions of the law regarding Persian Gulf War veterans, but concludes that the preponderance of the evidence is against finding that the Veteran's respiratory symptoms are an undiagnosed illness or manifestation of a medically unexplained chronic multisymptom illness, or included on the list of presumptive infectious diseases, and have been found to be less likely than not the result of his involvement in the Southwest Asia theater of operations during the Persian Gulf War.  

A July 2011 VA examiner reviewed the Veteran's respiratory symptoms of wheezing, dyspnea on moderate exertion, sleep apnea, and non-anginal chest pain and diagnosed OSA, with symptoms of daytime hypersomnolence, snoring, and sleep disruption, and small airways dysfunction/reactive airways disease per pulmonary function testing (PFT).  The examiner found each respiratory diagnosis to be post-service and opined that no other medical conditions were noted or suspected and there was no undiagnosed condition.  As the preponderance of the evidence demonstrates that the Veteran's respiratory symptoms are attributed to known clinical diseases, the provisions of law regarding Persian Gulf War veterans are inapplicable.  See 38 C.F.R. § 3.317(a)(1)(i)-(ii).

The Board notes that entitlement to service connection may also be found on a direct basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed Cir 1994).  However, the evidence does not suggest that a respiratory disorder was incurred during the Veteran's active service or is directly related to service and exposure to environmental hazards in Southwest Asia.  

Service treatment records reflect the Veteran completed a June 1992 asbestos exposure questionnaire that noted slow walking due to breathlessness, denied a history of bronchitis, pneumonia, emphysema, asthma, or symptoms of shortness of breath, and reported smoking 20 cigarettes per day for the past six years.  A related chest X-ray report reported a negative chest examination and clear lungs.  The Veteran did not receive a separation examination.  

A November 1992 VA examination reported shortness of breath after walking three to four flights of stairs with no cough, chest pain, or wheezing, and found clear lungs.  September 1994 and November 1994 VA radiology reports of the chest found no active disease and private medical records dated August 1998 and September 1999 indicated normal PFT and clear lungs, bilaterally.  Additionally, the medical evidence indicates the Veteran was initially diagnosed with OSA in October 2007 and with reactive airways disease in July 2011, more than 10 years after separation from active service.  Moreover, the VA medical opinions associated with the claim found no direct relationship between OSA and small airways dysfunction/reactive airways disease and service. 

The Board acknowledges the Veteran's lay statements that his respiratory symptoms began shortly after his service in Southwest Asia.  Although the Veteran may be competent to report symptoms he directly observed, the Board finds the VA medical opinions offered by a medical doctor to be more probative.  Specifically, the Board finds the October 2016 VA opinion obtained in response to the August 2016 remand to be highly probative.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight of the opinions are within the province of the adjudicator); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.).  Here, the examiner is a medical doctor that possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinion reflects a review of the Veteran's claims file and provides a persuasive rationale that there was no in-service medical evidence of treatment or symptoms of OSA or small airways dysfunction/reactive airways disease, medical records within two years of separation from service were also negative for the disorders, and OSA and small airways dysfunction/reactive airways disease were not known to be associated with Gulf War service.  The Board concludes that the preponderance of the evidence establishes that the Veteran's OSA and small airways dysfunction/reactive airways disease are not related to active service, to include exposure to environmental hazards in Southwest Asia.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is therefore not applicable, and the claim for service connection for a respiratory disorder, to include OSA and small airways dysfunction/reactive airways disease, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness, must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


II.B. Diabetes mellitus

The Veteran also contends that his diabetes mellitus, type II, is related to active service, to include as due to undiagnosed illness resulting from exposure to environmental hazards in the Persian Gulf.

The Board has considered the provisions of the law regarding Persian Gulf War veterans, but finds the provisions of law regarding Persian Gulf War veterans are inapplicable because diabetes mellitus is a known clinical disease and not an undiagnosed illness or manifestation of a medically unexplained chronic multisymptom illness, or included on the list of presumptive infectious diseases, and has been found to be less likely than not the result of his involvement in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. 
§ 3.317(a)(1)(i)-(ii).

The Board also concludes that the preponderance of the evidence is against a finding that the Veteran's diabetes mellitus was incurred during his active service or is directly related to service and exposure to environmental hazards in Southwest Asia.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed Cir 1994). 

Service treatment records reflect no treatment for or diagnosis of diabetes mellitus.  In-service glucose testing reflected one abnormal reading in May 1990 of 145.  Thereafter, the Veteran had glucose readings between 79 and 97 from March 1992 to November 1994.  As noted above, the Veteran did not receive a separation examination.  

The medical evidence indicates the Veteran was initially diagnosed with diabetes mellitus in 2008, more than 10 years after separation from active service.  Thus, service connection is not warranted on a presumptive basis.  See 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

Moreover, the Board finds the October 2016 VA opinion against the claim to be highly probative.  See Guerrieri v. Brown, 4 Vet. App. at 470-71); see also Prejean v. West, 13 Vet. App. at 448-49.  Here, the examiner is a medical doctor that possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinion reflects a review of the Veteran's claims file, to include glucose readings from August 1998 to September 1999, and provides a persuasive rationale that the Veteran's diabetes is not related to service because one elevated glucose reading in May 1990 did not meet the criteria for a diagnosis of diabetes (two fasting glucose readings above 126) and there were no other elevated readings in active service or within two years of separation from service.  

There is no probative evidence of record indicating an etiological link between diabetes mellitus and active service.  The Board acknowledges the Veteran's lay statements; however, even though he may sincerely believe that his diabetes is related to service, he is not competent to determine whether it is a result of his military service, to include exposure to environmental hazards in Southwest Asia.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Likewise, the competent and credible evidence of record does not show the manifestation of diabetes mellitus to a compensable degree within one year of separation from service.  In fact, as noted, the medical evidence reveals that the Veteran was not diagnosed with diabetes mellitus until 2008, over 10 years following service.  Thus, service connection is not warranted on a presumptive basis.

The Board concludes that the preponderance of the evidence establishes that the Veteran's diabetes mellitus was not incurred in service and is not otherwise related to active service, to include exposure to environmental hazards in Southwest Asia.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is therefore not applicable, and the claim for service connection for diabetes mellitus, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness, must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Service connection for a respiratory disorder, to include obstructive sleep apnea and small airways dysfunction/reactive airways disease, is denied.

Service connection for diabetes mellitus is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


